DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-14, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Painchaud, et al. (“Painchaud”) (U.S. Pat. 8,616,418).
Regarding claim 1, Painchaud discloses device for packaging and dispensing a product, generally a liquid or gel product, comprising:
- a container (with neck 12) delimiting an internal volume and intended to contain the product,
- a dispensing head (10), provided with a dispensing end (proximate 46) and an actuating part (14), to dispense a portion or dose of the product;
- a mounting interface (16) belonging to the dispensing head and adapted to be fixed onto the container by a fixing portion (around container neck as seen in Fig. 2);
- an assembly (24, 26, et al) for refilling and filtering air, said assembly comprising an outer air intake orifice (on intake side of 24) and a check valve (col. 3, lines 59-61: “designed to filter the incoming air without, however, allowing liquid to escape via the channel”) allowing air entering through the outer orifice to penetrate the internal volume after a product dispensing;
wherein the outer orifice is formed at a distance from a bottom of the container, the assembly for refilling and filtering air comprising a filter element (26) which is:
- mounted in the dispensing head (seen in Fig. 2);
- placed in an air circulation duct (24) which extends between the outer orifice and the check valve; and
- at a distance and offset inwardly from both of the container and said fixing portion, wherein the outer orifice forms a lateral outlet of the air circulation duct through an
outer wall of the dispensing head, so that an entry section of the air circulation duct extends radially toward the filter element, and
wherein the filter element is mounted in the dispensing head and arranged to be placed in the internal volume of the container, preferably beyond the fixing portion.
Regarding claim 2, Painchaud discloses that the dispensing end extends along a longitudinal direction, the filter element being mounted in the dispending head axially aligned with the dispensing end along said longitudinal direction.  (seen in Fig. 3)
Regarding claim 3, Painchaud discloses that the filter element is mounted on the side of an inner face of the dispensing head which extends opposite the dispensing end.  (seen in Fig. 3)
Regarding claim 4, Painchaud discloses that the filter element is mounted internally in a recess of the check valve.
Regarding claim 7, Painchaud discloses a removable cover adapted to cover both the dispensing head and the outer orifice.  (col. 3, lines 32-33)
Regarding claim 8, Painchaud discloses a removable cover adapted to be fixed to the mounting interface so as to cover the dispensing head and close the outer orifice.  (col. 3, lines 32-33)
Regarding claim 9, Painchaud discloses a device for packaging and dispensing a product, generally a liquid or gel product, comprising:
- a container (with neck 12) delimiting an internal volume and intended to contain the product,
- a dispensing head (10), provided with a dispensing end (proximate 46) and an actuating part (14), to dispense a portion or dose of the product;
- a mounting interface (16) belonging to the dispensing head and adapted to be fixed onto
the container by a fixing portion (around container neck as seen in Fig. 2);
- an assembly (24, 26, et al) for refilling and filtering air, said assembly comprising an outer air intake orifice (on intake side of 24) and a check valve (col. 3, lines 59-61: “designed to filter the incoming air without, however, allowing liquid to escape via the channel”) allowing air entering through the outer orifice to penetrate the internal volume after a product dispensing;
wherein the outer orifice is formed at a distance from a bottom of the container, the assembly for refilling and filtering air comprising a filter element (26) which is:
- mounted in the dispensing head (seen in Fig. 2);
- placed in an air circulation duct (24) which extends between the outer orifice and the check valve; and
- at a distance and offset inwardly from both of the container and said fixing portion, wherein the outer orifice forms a lateral outlet of the air circulation duct through an
outer wall of the dispensing head, so that an entry section of the air circulation duct extends radially toward the filter element, and
wherein the filter element is mounted internally in a recess of the check valve.
Regarding claim 10, Painchaud discloses that the dispensing end extends along a longitudinal direction, the filter element being mounted in the dispending head axially aligned with the dispensing end along said longitudinal direction.  (seen in Fig. 3)
Regarding claim 11, Painchaud discloses that that the air circulation duct is tubular and the filter element has a circular cross-section with dimensions to be mounted within a circular inner section (28) of the tubular air circulation duct.
Regarding claim 12, Painchaud discloses that the dispensing head comprises a dosing chamber (42, 44) (for dosing liquid drops) and a partition element (20) separating the dosing chamber from the internal volume, the partition element being preferably in the form of a rigid part, a central cavity being formed by the partition element to allow housing (28) and/or attaching the filter element (26), the central cavity constituting all or part of an end of said air circulation duct.
Regarding claim 13, Painchaud discloses that the container has an opening (12) opposite the bottom, and a side wall extending about a longitudinal axis, the mounting interface being fixed onto the container on the side of its opening and extending annularly about the longitudinal axis, said fixing portion being annular to define a preferably radial, sealed annular contact against the container. (seen in Fig. 2)
Regarding claim 14, Painchaud discloses that the filter element is mounted on the side of an inner face of the dispensing head which extends opposite the dispensing end.
Regarding claim 17, Painchaud discloses a removable cover adapted to cover both the dispensing head and the outer orifice.  (col. 3, lines 32-33)
Regarding claim 18, Painchaud discloses a removable cover adapted to be fixed to the mounting interface so as to cover the dispensing head and close the outer orifice.  (col. 3, lines 32-33)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,235,914.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all of the limitations of the instant claims.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,235,914.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all of the limitations of the instant claim.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,235,914.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all of the limitations of the instant claim.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,235,914.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all of the limitations of the instant claim.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,235,914.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all of the limitations of the instant claim.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,235,914.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all of the limitations of the instant claim.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,235,914.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all of the limitations of the instant claim.
Allowable Subject Matter
Claims 5, 6, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims with a properly filed terminal disclaimer.
Claims 5 and 15 require that the check valve comprises an elastically deformable piece which forms a flap extended by a female element.  Painchaud discloses that the filter is inherently a check valve and it would not have been obvious to modify the filter/check valve as required.  Claims 6 and 16 depend from claims 5 and 15, respectively.
Claims 19 and 20 are allowed.
Claim 19 requires: the outer orifice forms a lateral outlet of the air circulation duct through an outer wall of the dispensing head; and that the check valve comprises an elastically deformable piece which forms a flap extended by a female element.
Painchaud discloses that the filter is inherently a check valve and it would not have been obvious to modify the filter/check valve as required.
Claim 20 depends from claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754